Citation Nr: 1232219	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected schistosomiasis.      

2.  Entitlement to service connection for a neurologic disability, to include neck and back disabilities, to include as secondary to service-connected schistosomiasis.  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to service connection for loss of sphincter control.  

5.  Entitlement to an increased rating for schistosomiasis, currently rated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to April 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2007, April 2008, and September 2011 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.                 

In the November 2007 rating action, the RO denied a claim for an acquired psychiatric disorder, to include depressive disorder, to include as secondary to service-connected schistosomiasis.  In that same rating action, the RO also denied a claim for a neurologic disability, to include neck and back disabilities, to include as secondary to service-connected schistosomiasis.  The Veteran subsequently filed a timely appeal.  

By the April 2008 rating action, the RO denied a claim of entitlement to an increased (compensable) disability rating for bilateral hearing loss.  The Veteran subsequently filed a timely appeal.  

In the September 2011 rating action, the RO, in pertinent part, denied claims for the following: (1) service connection for prostate cancer, (2) service connection for loss of sphincter control, and (3) an increased rating for schistosomiasis.  The Veteran filed a notice of disagreement (NOD) in October 2011.  As explained further below, the evidence of record does not include a statement of the case (SOC).  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issues must be remanded.

During the course of this appeal, the Veteran filed a claim for service connection for PTSD.  In fact, in the September 2011 rating action, the RO denied the PTSD service connection claim.  However, the United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability could also encompass benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of the holding in Clemons, and given that prior to filing the claim for service connection for PTSD, the Veteran had already filed a timely appeal regarding his claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected schistosomiasis, the Board considers the Veteran's claim for service connection for PTSD a part of the claim that is already on appeal.  

As for the psychiatric service connection claim, it appears that the RO denied it on its merits rather than on the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim.  In this regard, as explained in greater detail below, the Veteran's initial claim for service connection for a psychiatric disorder, diagnosed as schizophrenic reaction, was denied by the Board in a June 1966 decision.  That decision is final.  See 38 U.S.C.A. § 7104.  Thus, irrespective of the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  

The proper issue on appeal, therefore, is whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis.

The Board notes that the issue of entitlement to tinnitus was originally developed for appellate review; however, service connection for tinnitus was ultimately granted by the RO in a February 2012 rating action.  Therefore, this issue is no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The underlying issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis, and the issues of entitlement to service connection for a neurologic disability, to include neck and back disabilities, to include as secondary to service-connected schistosomiasis, entitlement to service connection for prostate cancer, entitlement to service connection for loss of sphincter control, and entitlement to an increased rating for schistosomiasis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a June 1966 decision, the Board denied the Veteran's claim of entitlement to service connection for schizophrenic reaction.  

2.  In March 2007, the Veteran filed an application to reopen his claim for an acquired psychiatric disorder.  

3.  Additional evidence received since the June 1966 Board decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

4.  At most, the Veteran's bilateral hearing loss is productive of Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The June 1966 decision, in which the Board denied the Veteran's claim for service connection for schizophrenic reaction, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).

2.  The evidence received since the June 1966 decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Claim

At the outset, the Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2011).  Given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).       

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Moreover, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When the Board disallows a claim, the disallowance is final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  However, 38 U.S.C.A. § 5108 provides an exception to the rule of finality by requiring the Secretary to reopen a claim that has been finally decided and previously disallowed "[i]f new and material evidence is presented or secured" with respect to the claim.   Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) ("The Secretary must reopen a previously and finally disallowed claim when 'new and material evidence' is presented or secured"); accord 38 C.F.R. § 3.156(a) ("A claimant may reopen a finally adjudicated claim by submitting new and material evidence").

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for schizophrenic reaction was denied by the Board in a June 1966 decision.  In the decision, the Board stated that the Veteran's service treatment records were negative for any complaints or findings of a psychiatric disorder.  The records showed that in June 1961, the Veteran was hospitalized for schistosomiasis.  After his discharge, service connection was granted for schistosomiasis.  From October to November 1965, the Veteran was hospitalized for complaints of depressive episodes, irritability, parasitic infestation, and pains in different parts of his body.  Clinical and laboratory tests were negative for any evidence of schistosomiasis.  He was diagnosed with schizophrenic reaction, undifferentiated type.  The Board determined that the Veteran's psychiatric disorder, diagnosed in 1965 as schizophrenic reaction, was not related to his period of service and was not related to his service-connected schistosomiasis.  Accordingly, the Board concluded that schizophrenic reaction was not incurred in or aggravated by the Veteran's service.  

The June 1966 decision is final.  38 U.S.C.A. § 7104.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied. 38 U.S.C.A. § 5108.  Because the June 1966 Board decision was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for an acquired psychiatric disorder, to include as secondary to service-connected schistosomiasis should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

In March 2007, the Veteran filed an application to reopen his claim for an acquired psychiatric disorder.  Over the course of his appeal, he submitted both private medical records and VA Medical Center (VAMC) outpatient treatment records in support of his claim.  In an April 1996 private medical psychological report, the Veteran was given an Axis I diagnosis of depressive disorder and mood disorder due to general medical condition.  In a private medical statement from V.P., M.D., dated in August 2008, Dr. P. stated that the Veteran had complaints of anxiety, restlessness, irritability, impulsivity, aggressive behavior, nightmares, insomnia, depressed mood, decreased memory, and death wishes.  According to Dr. P., the Veteran stated that his stressor was his in-service diagnosis of schistosomiasis.  Dr. P. indicated that the Veteran's depression was related to the effects of that condition and its impact on his health.  In another statement from Dr. P., dated in March 2010, he opined that the Veteran had psychiatric conditions that were related to his schistosomiasis.  In addition, in an October 2007 VA examination report, the Veteran was diagnosed with depressive disorder, not otherwise specified.  Moreover, VAMC outpatient treatment records show that in June 2006, he underwent a PTSD screening which was reported to be positive.  The records further reflect that in December 2011, the Veteran was given Axis I diagnoses of major depressive disorder by history and mood disorder secondary to medical condition (schistosomiasis).     

The Board has reviewed the evidence since the June 1966 Board decision and has determined that the aforementioned evidence is new and material because it was not previously of record and it relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  The aforementioned evidence shows that since the June 1966 Board decision, the Veteran has been diagnosed with psychiatric disorders other than schizophrenic reaction, including depressive disorder and mood disorder.  In addition, there is evidence showing that the Veteran has a psychiatric disorder that is related to his service-connected schistosomiasis.  Such evidence was not previously of record and it raises a possibility of substantiating the claim for service connection for a psychiatric disorder on a secondary basis.  As such, the aforementioned evidence is new and material and serves to reopen the claim for service connection for a psychiatric disorder, to include as secondary to service-connected schistosomiasis.      


II. Increased rating claim

In a May 1963 rating action, the RO granted the Veteran's initial claim for service connection for bilateral hearing loss.  At that time, the RO assigned a noncompensable disability rating, effective from April 10, 1962, for the Veteran's service-connected bilateral hearing loss.

In January 2008, the Veteran requested that his service-connected bilateral hearing loss be reevaluated for a higher rating.

A VA audiological examination was conducted in March 2008.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 15, 25, 15, 30, and 55 decibels, respectively, with a pure tone average of 31 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 15, 20, 15, 20, and 55 decibels, with a pure tone average of 28 decibels. Speech discrimination percentages were 96 percent, bilaterally.  The examiner interpreted the results as showing normal hearing in the right ear from 500 to 2,000 Hz, with a mild to moderate hearing loss from 3,000 to 4,000 Hz.  For the left ear, the Veteran's hearing was in normal limits from 500 to 3,000 Hz, with a moderate hearing loss at 4,000 Hz.  In regard to the effects of the Veteran's bilateral hearing loss on his occupational functioning and activities of daily living, the examiner stated that there were none.  

In a private audiology evaluation report, it was noted that the Veteran underwent an audiological evaluation in December 2008.  At that time, he stated that he had difficulty understanding conversations in noisy environments.  Attached to the audiology report was an audiometric examination report which contained uninterpreted graphical representation of the Veteran's auditory threshold testing results.  Following the audiological evaluation, the Veteran was diagnosed with normal hearing in the right ear, with a mild to moderate sensorineural hearing loss from 3,000 to 6,000 Hz, and normal hearing in the left ear, with a moderate to moderately severe sensorineural hearing loss from 4,000 to 8,000 Hz.     

In October 2011, the Veteran underwent a VA audiological examination.  At that time, he stated that he had difficulties understanding conversational speech, mainly in the presence of background noise.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 15, 15, 35, and 55 decibels, respectively, with a pure tone average of 30 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 15, 15, 10, 20, and 60 decibels, with a pure tone average of 26.25 decibels.  Speech discrimination percentages were 94 percent, bilaterally.  The examiner interpreted the results as showing normal hearing in the right ear from 500 to 2,000 Hz, with a mild to moderately severe hearing loss from 3,000 to 4,000 Hz.  For the left ear, the Veteran's hearing was in normal limits from 500 to 3,000 Hz, with a moderately severe hearing loss at 4,000 Hz.  In regard to the effects of the Veteran's bilateral hearing loss on his occupation, the examiner stated that there were significant effects because the Veteran had difficulty following instructions.  In regard to whether there were any effects on the Veteran's usual daily activities, the examiner responded "no."  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of 'staged' ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's service-connected bilateral hearing loss is rated as noncompensable under Diagnostic Code 6100.  He contends that his hearing loss constitutes a higher (compensable) disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).     

In this case, the Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  He indicates that he has trouble hearing with background noise.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, as previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's March 2008 VA evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's October 2011 VA audiological evaluation translate into Level I hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  As stated above, numeric designations I and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the aforementioned VA evaluations do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his March 2008 and October 2011 VA examinations.

In regard to the December 2008 private audiology evaluation report, with the attached audiometric examination report which contained uninterpreted graphical representation of the Veteran's auditory threshold testing results, the Board cannot apply the December 2008 audiology results because the audiological evaluation report does not include the necessary test findings to allow for evaluation of the Veteran's hearing loss under applicable VA rating criteria outlined above.  In this regard, speech discrimination percentages were not provided in the report.  Under 38 C.F.R. § 4.85(a), an examination for VA purposes must include a controlled speech discrimination test (Maryland CNC).   

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  Id.  Accordingly, the Board finds that an increased (compensable) disability rating for bilateral hearing loss is not warranted.  See Lendenmann, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the March 2008 and October 2011 VA examinations reports, both examiners stated that the Veteran's bilateral hearing loss had no effects on his activities of daily living.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss.  The Board recognizes that in the October 2011 VA examination report, in regard to the effects of the Veteran's bilateral hearing loss on his occupation, the examiner stated that there were significant effects because the Veteran had difficulty following instructions.  However, in a May 2008 VA examination report, it was noted that the Veteran had been retired since 2004 and that he had stopped working due to a back disability.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Duty to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in February 2008 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the February 2008 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the April 2008 decision that is the subject of this appeal in its February 2008 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in February 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in March 2008 and October 2011, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's defective hearing.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion. 38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis.  

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.  


REMAND

In a September 2011 rating action, the RO, in pertinent part, denied claims for the following: (1) service connection for prostate cancer, (2) service connection for loss of sphincter control, and (3) an increased rating for schistosomiasis.  The Veteran filed a NOD in October 2011.  

The Board recognizes that in a February 2012 letter to the Honorable Pedro R. Pierluisi, Member of the United States House of Representatives, the RO stated that an SOC was issued on February 8, 2012.  However, a review of the Veteran's claim file, in addition to his file on the "Virtual VA" system, is negative for a SOC, including the February 2012 SOC that was referred to by the RO.  The Board simply does not have the February 2012 SOC.     

Under these circumstances, the Board must remand these issues so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

With respect to the remaining claims, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

At the outset, in regard to the Veteran's psychiatric claim, in view of the Board's decision above, the Veteran's claim for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis, must be adjudicated on a de novo basis without regard to the finality of the June 1966 Board decision.

After the Veteran filed an NOD to the November 2007 rating wherein the RO denied the Veteran's psychiatric service connection claim and his claim for a neurologic disability, to include neck and back disabilities, both to include as secondary to service-connected schistosomiasis, the RO issued an SOC in August 2008.  The Veteran filed a timely substantive appeal in September 2008.  

Since the August 2008 SOC was issued, the RO has received evidence that is pertinent to the Veteran's claims for service connection for a psychiatric disorder and a neurological disability.  This evidence includes that August 2008 and March 2010 private medical statements from Dr. V.P., and the VAMC outpatient treatment records, dated from November 2011 to February 2012.  Such evidence has not been reviewed by the RO.  Thus, under the circumstances, the Board must remand this matter to the RO for consideration of the claims in light of the additional evidence received since the August 2008 SOC, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Lastly, the evidence of record includes a copy of a decision from the Social Security Administration (SSA), dated in September 2007.  In the decision, the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.  In this regard, the RO has not yet attempted to obtain the underlying medical records (if any) pertinent to the September 2007 SSA decision.  Thus, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC (if it has not already done so) to the Veteran that addresses the following issues: (1) entitlement to service connection for prostate cancer, (2) entitlement to service connection for loss of sphincter control, and (3) entitlement to an increased rating for schistosomiasis.  The Veteran should also be informed of the requirements to perfect his appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, these issues should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2011).

2.  Obtain from SSA the medical records upon which the September 2007 SSA decision was based (if any).  A response, negative or positive, must be associated with the claims file.  

3.  In regard to the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected schistosomiasis, and for service connection for a neurologic disability, to include neck and back disabilities, to include as secondary to service-connected schistosomiasis, the RO must conduct a review of all evidence received since the August 2008 SOC.  After undertaking any additional development which may be necessary, the RO must review and re- adjudicate the Veteran's claims in light of the evidence added to the record since the August 2008 SOC was issued.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative an SSOC and an appropriate period of time must be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


